Isbell, J.
Should the venue have been changed l Section 1703 of the Code provides,, that where the action “relates to real property,” it may be brought in the county where the real property lies. The language of the petition,, charging that the defendants, “ with force and arms, at the county of Iowa, broke and entered a certain dwelling-house of the said plaintiff, situate and being in the township of *165Iowa, in the eounty of Iowa,” and also charging the breaking of “ five doors, belonging to tbe said dwelling-house,” ■&G., clearly Implies a .-trespass -upon real property. . Issue might have been taken upon the title. We hold, .therefore, that the suit so related to real property, as to justify its prosecution in Iowa county, so far as relates to the trespass by -breaking and entering the dwelling. As to the residue of the charge, no question is raised that demands our consideration.
The judgment of the District Court is, therefore, reversed* and .cause remanded.